         Case 18-09108-RLM-11    Doc 75 Filed 12/14/18 EOD 12/14/18 13:26:19     Pg 1 of 1
                                SO ORDERED: December 14, 2018.




                                ______________________________
                                Robyn L. Moberly
                                United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT                   SGENERIC (rev 12/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

USA Gymnastics,                                         Case No. 18−09108−RLM−11
          Debtor.

                 ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

A Motion to Appear Pro Hac Vice was filed on December 13, 2018, by Adam L.
Kochenderfer.

IT IS ORDERED that the Motion to Appear Pro Hac Vice is GRANTED.

Attorney for Creditor Sexual Abuse Survivors must distribute this order.

                                              ###
